Citation Nr: 0620227	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-02 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 
 
3.  Entitlement to service connection for tinnitus. 
 
4.  Entitlement to service connection for hearing loss. 
 
5.  Entitlement to an increased rating for residuals of shell 
fragment wound residuals of the left wrist/hand, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 until 
July 1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 2003 
rating decision of the VA Regional Office (RO) in St. Paul, 
Minnesota that declined to reopen the claim of service 
connection for a back disorder, and denied service connection 
for tinnitus, hearing loss and PTSD.  That rating 
determination granted a 10 percent rating for service-
connected left hand and wrist disability but denied a higher 
evaluation.


FINDING OF FACT

The veteran does not currently have bilateral hearing loss to 
an extent recognized as a disability for VA purposes.


CONCLUSION OF LAW

The veteran does not have bilateral hearing loss that is the 
result of disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim in this instance has been accomplished.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In a letter dated in April 
2003, the RO informed the appellant of what the evidence had 
to show for the claim currently under consideration, what 
medical and other evidence the RO needed from him, what 
information or evidence he could provide in support of the 
claim, and what evidence VA would try to obtain on his 
behalf.  Such information in conjunction with the statement 
of the case has fully apprised the appellant and his 
representative of the evidence needed to substantiate the 
claim.  He was also advised to submit relevant evidence or 
information in his possession.  38 C.F.R. § 3.159(b).  The 
appellant was not specifically notified regarding the 
criteria for award of the degree of disability of an 
effective date should service connection be granted, see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); however, in 
light of the denial of service connection, the degree of 
disability and effective date questions are moot.  
Consequently, the Board does not find that a remand is 
necessary to address any degree of disability or effective 
date questions.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim for service connection for bilateral 
hearing loss.  He was afforded a VA compensation and pension 
examination in this regard in June 2003 that disclosed no 
ratable hearing loss by VA compensation and pension 
standards.  He has presented no evidence to the contrary.  
Under the circumstances, there is no reasonable possibility 
that further assistance from VA would aid him in 
substantiating the claim.  The Board thus finds that VA does 
not have a duty to assist that is unmet and that further 
assistance with respect to the claim is not required.  See 
38 U.S.C.A. § 5103A (a) (2).

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2005).

The veteran's service administrative records reflect that he 
served in Vietnam and had a military occupational specialty 
of motor vehicle operator.  His service records show no 
reference to hearing loss or any complaints of this nature.  
The service discharge examination report in July 1971 did not 
indicate that an audiogram was performed.  His ear were, 
however, evaluated as normal and no pertinent defects in this 
regard were recorded.  

Following service, the veteran was hospitalized at a VA 
facility in June 1972 where his ears were evaluated with no 
remarkable findings indicated.  He was afforded a VA 
examination in June 1974 and did not report any problem with 
his hearing.  The ears were again noted to be normal.  

The appellant underwent a VA audiology examination in June 
2003 and reported noise exposure as a jeep driver in service, 
as well as occupational noise exposure as a car mechanic for 
six to seven years.  Audiometric evaluation disclosed pure 
tone thresholds of 15, 15, 20, 20, 25 and 5, 10, 25, 15, 30 
at 500, 1000, 2000, 3000, and 4000 Hertz (Hz) in the right 
and left ears, respectively.  Speech discrimination was 100 
percent in the right ear and 96 percent in the left ear.  The 
examiner provided a diagnosis that hearing was essentially 
within normal limits.

The Board finds that although the veteran's duties in service 
were consistent with some noise exposure.  Nonetheless, it is 
the current audiometric results that are determinative.  It 
is shown that he does not have the requisite degree of 
increased thresholds or speech discrimination on testing for 
hearing loss to be considered a disability for VA 
compensation purposes.  The record reflects that his pure 
tone threshold scores are not greater than 40 decibels at any 
of the pertinent frequencies, or 26 decibels or greater for 
at least three of the relevant frequencies.  Speech 
recognition scores were greater than 94 percent on VA 
examination.  He has not submitted any evidence that counters 
these results.  Therefore, the veteran neither meets the pure 
tone threshold nor speech discrimination criteria to 
establish impaired hearing by VA standards. See 38 C.F.R. 
§ 3.385.  The VA opinion indicating essentially normal 
hearing is uncontradicted and provides a basis for concluding 
that the preponderance of the evidence is against the claim.

In the absence of any current hearing loss disability as 
defined by VA regulation, service connection for bilateral 
hearing loss must be denied. See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (compensation may 
only be awarded to an applicant who has a disability existing 
on the date of the application, and not for past disability); 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the 
veteran asserts that he now has hearing loss, he is not 
competent to determine that the degree of current hearing 
acuity rises to the level of disability as defined by VA in 
the face of objective clinical findings to the contrary. See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)). 


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Review of the record discloses that further development of 
the evidence is warranted with respect to the claims of 
whether new and material evidence has been received to reopen 
a claim of service connection for a back disorder, service 
connection for PTSD, tinnitus and an increased rating for 
shell fragment wounds of the left wrist and hand.  

At the outset, the Board observes the veteran has not been 
provided adequate notice of the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) 
with respect to the issues of service connection for PTSD, an 
increased rating for left hand/wrist disability and whether 
new and material evidence has been received to reopen a claim 
of service connection for a back disorder.  The record 
reflects that the RO sent a duty-to-assist letters to the 
veteran in December 2002 and April 2003 that falls short and 
does not accord with more recent developments in the law.  
The veteran must therefore be given the required notice with 
respect to these issues on appeal.  

Additionally, the Board notes that in correspondence dated in 
September 2002, the veteran stated that he had medical 
records at the Sioux Falls, South Dakota Hospital.  The 
record reflects that the RO contacted that facility but only 
requested clinical information dating back to September 2001 
referable to PTSD and the back.  The Board points out that 
although the veteran did not specify a time frame for his VA 
treatment, a claim for service connection requires that 
records dating back to discharge from service be requested 
for proper adjudication of all of the issues on appeal.  The 
claims folder thus indicates that relevant evidence in 
support of the veteran's claims may exist or could be 
obtained from a VA facility. See Epps v. Brown, 9 Vet. App. 
341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  It is 
noted that VA treatment records dated between May and 
September 2004 have been associated with the claims file.  
However, outpatient treatment records dating from 1971 
through April 2004 and from October 1004 to the present 
should be requested and associated with the claims folder.  

The record reflects that the veteran has been unemployed 
since 1977.  The Board notes that a VA outpatient record 
dated in July 2004 indicated that he received disability, 
although the nature of such was not specified.  The RO should 
thus contact the veteran and ask him to state the source of 
his disability payments.  Appropriate steps should then be 
undertaken to request pertinent medical records in this 
regard, to include Social Security information, if 
applicable.

The Board points out that the veteran's in-service stressor 
for PTSD purposes is conceded in that he was awarded the 
Purple Heart for his Vietnam service.  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  The record reflects that a 
diagnosis of PTSD was made by a Vet Center counselor in 
October 2000.  It is shown however, that when afforded a VA 
examination for PTSD purposes in March 2003, the examiner 
indicated that while the appellant did have exposure to a 
life-threatening situation, as well as anxiety symptoms, it 
was not felt that he fulfilled the full criteria for PTSD, 
including reported flashbacks, nightmares, or intrusive 
distressing recollections.  The Board observes, however, that 
in a VA psychiatric evaluation dated in May 2004, it was 
noted that the veteran discussed ways of "handling his 
dreams and flashbacks" relative to his Vietnam experience 
with his attending psychiatrist.  The Board thus concludes 
that further examination is warranted to reconcile and 
correlate any conflicting opinions and to determine if the 
veteran has PTSD linked to an established in-service 
stressor.  The Board is therefore of the opinion a current 
psychiatric examination should be scheduled for review of the 
entire record and a medical opinion as to whether the veteran 
has PTSD related to his military service. 

The Board notes that when the veteran was afforded a VA 
joints examination in March 2003 to evaluate his left 
hand/wrist disability, it did not provide evidence necessary 
to address several regulatory provisions that must be taken 
into consideration under the provisions of 38 C.F.R. §§ 4.40 
4.45 and 4.10 (2005) concerning lack of normal endurance, 
functional loss due to pain, pain on use and during flare-
ups, excess fatigability, and incoordination, etc., and the 
effects of the disability on the veteran's ordinary activity. 
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
will therefore remand for a current joints examination that 
addresses these criteria.

Finally, since the statement of the case dated in December 
2003, potentially pertinent evidence pertaining to the claims 
of service connection for psychiatric and back disabilities 
currently on appeal was submitted for consideration.  The 
veteran did not submit a waiver of initial review of such by 
the RO.  Due process thus requires that this case be returned 
to the RO for a supplemental statement of the case.

Accordingly, this case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2005), the implementing 
regulations found at 38 C.F.R. § 3.159 
(2005), and any other legal precedent 
are fully complied with and satisfied.  
The veteran should be told to provide 
any evidence in his possession that is 
pertinent to his claims. See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
see also Charles v. Principi, 16 Vet. 
App. 370, 373-374 (2002).  The veteran 
should be advised as to what evidence 
is required to reopen his claim for 
service connection for a back disorder.  
See Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006).

2.  All VA clinical records dating from 
1971 through April 2004 and from 
October 2004 to the present should be 
retrieved from the Sioux Falls, South 
Dakota VA hospital and associated with 
the claims folder.

3.  The veteran should be contacted and 
asked to state the source of his 
disability payments.  Appropriate steps 
should then be undertaken to request 
pertinent medical records in this 
regard, to include Social Security 
records, if applicable

4.  The veteran should be scheduled for 
a VA orthopedic examination to evaluate 
his left hand and wrist.  The claims 
file and a copy of this remand must be 
made available to the examiner for 
review, and the examination report 
should include discussion of the 
veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be conducted.  The 
report of the examination should be 
comprehensive and include a detailed 
account of all manifestations of the 
service-connected left hand/wrist 
disorder.  The examiner should also 
indicate whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
service-connected disability.  In 
addition, the examiner should indicate 
whether, and to what extent, the 
veteran experiences functional loss due 
to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use.  The examiner 
should express such functional loss in 
terms of additional degrees of 
limitation of motion (beyond that 
clinically shown).

5.  The appellant should be scheduled 
for a special VA examination to 
determine if he has PTSD and, if so, 
whether it is linked to the established 
in-service stressor.  The RO must 
provide the examiner with a description 
of the established stressor.  The 
claims folder and a copy of this remand 
should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner 
should acknowledge such review in the 
examination report.  All necessary 
tests, including psychological testing, 
should be conducted.  The physician 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record.

6.  The RO should ensure that the 
medical reports requested above comply 
with this remand, especially with 
respect to the instructions to provide 
medical opinions.  If the reports are 
insufficient, or if any requested 
action is not undertaken or deficient, 
they should be returned to the 
examiner(s) for necessary corrective 
action. See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded an opportunity 
to respond.  Thereafter, the claims 
folder should be returned to the Board 
for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


